SHIVERS, Judge.
In this workers’ compensation appeal we affirm the finding of permanent total disability and the reasonable attorney’s fee of $32,000 but modify that portion of the order requiring the City of Sanford to pay the full amount of $32,000.
Harold Bradley was injured on January 4, 1979 while employed by the City of Sanford. We hold that competent, substantial evidence supports the deputy’s finding of permanent, total disability. We also affirm as reasonable the award of $32,000 to claimant’s attorney for legal fees. However, as to the issue of attorney’s fees, we find that Section 440.34(1), Florida Statutes (1978 Supp.) applies as follows:
With respect to attorney’s fees on claims for benefits other than medical benefits, 75 percent shall be paid by the employer or carrier and 25 percent shall be paid by the claimant.
Consequently, the City of Sanford, as both the employer and the insurer, must pay only 75 percent of the award of $32,000 or $24,000. The deputy’s order is modified and the City of Sanford is required to pay claimant’s attorney $24,000 of claimant’s attorney’s fee and the claimant is required to pay $8,000 of claimant’s attorney’s fees.
AFFIRMED as modified.
ERVIN and THOMPSON, JJ., concur.